Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	This FINAL action is in response to Applicant’s amendment of 23 February 2022. Claims 1-3, 5-11 and 13-19 are pending and have been considered as follows. Claims 4, 12 and 20 are cancelled.
Response to Arguments
	Applicant’s amendments and arguments with respect to the Drawings Objections as set forth in the office action of 23 November 2021 have been considered and are persuasive. Therefore, the Drawings Objections as set forth in the office action of 23 November 2021 have been withdrawn. 
Applicant’s amendments and arguments with respect to the Claim Objections to claims 3, 11 and 19 as set forth in the office action of 23 November 2021 have been considered and are persuasive. Therefore, the Claim Objections to claims 3, 11 and 19 as set forth in the office action of 23 November 2021 have been withdrawn.
Applicant’s amendments and arguments with respect to the rejection of claims 1-7, 9-15 and 17-20 under 35 USC 112(b) as set forth in the office action of 23 November 2021 have been considered and are persuasive. Therefore, the rejection of claims 1-7, 9-15 and 17-20 under 35 USC 112(b) as set forth in the office action of 23 November 2021 have been withdrawn. 
Applicant’s amendments and arguments with respect to the rejection of claims 8 and 16 under 35 USC 112(b) as set forth in the office action of 23 November 2021 have been considered and are NOT persuasive. Appropriate corrections have not been applied. See 35 USC 112(b) below.
Applicant’s amendments and arguments with respect to the rejection of claims 1-20 under 35 USC 101 as set forth in the office action of 23 November 2021 have been considered and are NOT persuasive: 
The Examiner’s Response-
Examiner has carefully considered Applicant’s arguments and respectfully disagrees.
Regarding step 1 of 101 analysis, claim 1 is directed to a method, claim 9 is directed to a device and claim 17 is directed to a non-transitory computer readable storage medium. Therefore, claims 1, 9 and 17 are within at least one of the four statutory categories.
Regarding prong I of step 2A of 101 analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the follow groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes. Independent claims 1, 9 and 17 include limitations that recite an abstract idea such as “planning candidate routes based on a start position and an end position of a user … matching each of the candidate road sections in each of the candidate routes with an association relationship between a road section and road auxiliary information … for each of the candidate routes, sorting the sequence of road auxiliary information … before matching each of the candidate road sections in each of the candidate routes, the method further comprises: for a road section within at least two periods, determining a ratio of a number of heavy duty vehicle trajectories to a number sum of the heavy duty vehicle trajectories and light duty vehicle trajectories as an appearance probability of heavy duty vehicles on the roa-d section within at least two periods; and determining the association relationship between the road section and the road auxiliary information based on the appearance probability of the heavy duty vehicles on the road section within the at least two periods, wherein the road auxiliary
 information comprises a heavy-duty-vehicle presence attribute”. The examiner submits that the above limitation(s) constitute a “mental process” because under its broadest reasonable interpretation, the claim covers performance of the limitation in the human mind. For example, “planning… matching … sorting … and determining …” in the context of this claim encompasses a person looking at data collected (received, obtained, etc ) and forming a simple judgement (plan, match, sort and determination) either mentally or using a pen and paper. Accordingly, the claim recites at least one abstract idea. The Examiner notes that under MPEP 2106.04(a)(2)(III), the courts consider a mental process (thinking) that  "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).
Regarding prong II of step 2A of 101 analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.” In the present case, the additional limitations beyond the above-noted abstract idea are as follows “[navigation method based on an electronic map] / [an electronic device, comprising: at least one processor; and a memory, communicatively coupled to the at least one processor, wherein the memory is configured to store instructions executable by the at least one processor, and when the instructions are executed by the at least one processor, the at least one 20processor is caused to execute a navigation method based on an electronic map] / [A non-transitory computer readable storage medium having computer instructions stored thereon, wherein the computer instructions are configured to cause a computer to execute a navigation method based on an electronic map] obtaining candidate road sections in each of the candidate routes … obtain a sequence of road auxiliary information for each of the candidate routes … obtain a sorted result … selecting target road auxiliary information from the sequence of road auxiliary information based on the sorted result, so that the user selects a target route from the candidate routes based on the target road auxiliary information”. For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application.  Regarding the additional limitations of “obtaining candidate road sections … ,” “obtain … road auxiliary information…,”, “obtain a … result …”, “selecting … information …” and “selects a … route …” the examiner submits that these limitations are insignificant extra-solution activities that merely use a computer (processor) to perform the process. In particular, the obtaining steps are recited at a high level of generality (i.e. as a general means of obtaining information/result), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. The selecting steps are also recited at a high level of generality (i.e. as a general means of selecting information and/or a route using some of the previous steps), and amounts to mere post solution action, which is a form of insignificant extra-solution activity. Lastly, claims 1, 9 and 17 further recite a generic “electronic map", “electronic device”, “processor”, “memory”, “instructions executable by the at least one processor”, and “non-transitory computer readable storage medium having computer instructions stored thereon, wherein the computer instructions are configured to cause a computer to execute a navigation method” merely describes how to generally “apply” the otherwise mental judgements in a generic or general purpose vehicle control environment. The device(s) and processor(s) are recited at a high level of generality and merely automates the steps. Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually.
Regarding Step 2B of the 2019 PEG, independent claims 1, 9 and 17 do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor/computer to perform the steps amounts to nothing more than applying the exception using a generic computer component. Generally applying an exception using a generic computer component cannot provide an inventive concept. And as discussed above, the additional limitations discussed above are insignificant extra-solution activities. The additional limitations of obtaining sections/information/result are well-understood, routine and conventional activities because the background recites that the sensors are all conventional sensors, and the specification does not provide any indication that the processor is anything other than a conventional computer. MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner. The additional limitation of selecting information and/or a route is a well-understood, routine, and conventional activity because the Federal Circuit in Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017), for example, indicated that the mere performance which in the instant application is selecting information and/or a route is a well understood, routine, and conventional function. Hence, the claim is not patent eligible. 

Applicant’s amendments and arguments with respect to the rejection of claims 1-20 under 35 USC 103 as set forth in the office action of 23 November 2021 have been considered and are NOT persuasive: 
The Examiner’s Response-
Examiner has carefully considered Applicant’s arguments and respectfully disagrees.
Regarding Applicant’s arguments of  “Chen does not disclose or suggest that "for each of the candidate routes, sorting the sequence of road auxiliary information to obtain a sorted result, and selecting target road auxiliary information from the sequence of road auxiliary information based on the sorted result, so that the user selects a target route from the candidate routes based on the target road auxiliary information"”:
Examiner would like to point to page 13 of the office action of 23 November 2021 where Examiner discusses that Chen in fact is not used to directly disclose the limitations specifically argued in the paragraph above and it is actually Hein which is used to teach such limitations to modify Chen by in order to incorporate the teachings of Hein.
Regarding Applicant’s arguments of  “Chen teaches that the traffic probability of heavy transport vehicles is equal to a ratio of the number of heavy transport vehicles to the total traffic volume of vehicles. In comparison, the presently claimed appearance probability of heavy vehicles on the road section within at least two periods is equal to a ratio of the number of heavy vehicles to a number sum of heavy duty vehicles and light duty vehicles. Therefore, Chen fails to disclose or suggest the claimed appearance probability of heavy vehicles on the road section within at least two periods. 
Furthermore, Chen does not disclose or suggest that "determining the association relationship between the road section and the road auxiliary information based on the appearance probability of the heavy duty vehicles on the road section within the at least two periods, wherein the road auxiliary information comprises a heavy-duty-vehicle presence attribute." … Hein does not mention any content concerning how to calculate the claimed appearance probability of heavy vehicles on the road section within at least two periods, or how to determine an association relation between the road section and the road auxiliary information based on the appearance probability of the heavy duty vehicles on the road section within the at least two periods, wherein the road auxiliary information comprises a heavy-duty-vehicle presence attribute … Haibo only suggests counting a historical travel time cost that a vehicle passes through a certain road section at a certain time period on a day. Haibo fails to disclose or suggest calculating the claimed appearance probability of heavy duty vehicles on the road section within at least two periods, and determining the association relationship between the road section and the road auxiliary information based on the appearance probability of the heavy duty vehicles on the road section within the at least two periods, wherein the road auxiliary information comprises a heavy-duty-vehicle presence attribute”: 
Examiner would like to first point that Hein is not directly used to teach any of the limitations in the paragraph above as specifically argued by the Applicant. Regarding Chen and Haibo, Chen as modified by Hein discloses “before matching each of the candidate road sections in each of the candidate routes the method further comprises: 8for a road section, determining a ratio of a number of heavy duty vehicle trajectories to a number sum of the heavy duty vehicle trajectories and light duty vehicle trajectories as an appearance probability of heavy duty vehicles on the road section; and determining the association relationship between the road section and the road auxiliary information based on the appearance probability of the heavy duty vehicles on the road section, wherein the road auxiliary information comprises a heavy-duty-vehicle presence attribute” (see at least Chen [0033] and [0070]-[0087]). The only part of the limitations herein not directly disclosed by Chen (as pointed by the Examiner in the previous office action and based on Examiner’s understanding from the arguments made by the Applicant of what’s not disclosed by Chen in the above argued limitations) are that the road section discussed above would be considered as the road section within at least two periods. Chen discloses the limitations above as mapped and overall the limitations directly related to the road section are traffic information being considered for such road section. Haibo teaches for the road section within at least two periods, determining the traffic information as associated data on the road section within at least two periods; and determining the association relationship between the road section and the road auxiliary information based on the associated data on the road section within the at least two periods (see at least Haibo [0008], [0009], [0075], [0092], [0113] and [0118]-[0125]). Haibo focuses on the advantages and importance of considering the road section with the at least two periods for when one of ordinary skill in the art is considering traffic information and associated data regarding/on a road section; therefore, given Chen as modified by Hein disclosing the above mapped limitations, it would have been obvious to one of ordinary skill in the art to further modify Chen as modified by Hein, by Haibo and incorporate Haibo’s teachings which would conclude in before matching each of the candidate road sections in each of the candidate routes the method further comprises: 8for a road section with the at least two periods, determining a ratio of a number of heavy duty vehicle trajectories to a number sum of the heavy duty vehicle trajectories and light duty vehicle trajectories as an appearance probability of heavy duty vehicles on the road section with the at least two periods; and determining the association relationship between the road section and the road auxiliary information based on the appearance probability of the heavy duty vehicles on the road section within the at least two periods, wherein the road auxiliary information comprises a heavy-duty-vehicle presence attribute because Chen as modified by Hein is focusing on considering/determining traffic information as associated data on a road section wherein such traffic information as associated data corresponds to the ratio of a number of heavy duty vehicle trajectories to a number sum of the heavy duty vehicle trajectories and light duty vehicle trajectories as an appearance probability of heavy duty vehicles and Haibo teaches that when considering/determining traffic information as associated data on a road section, it’s better, more efficient, more accurate and more reliable (safer) to use the road section within the at least two periods.

Claim Objections
Claims 1, 9 and 17 are objected to because of the following informalities:  “a number sum of the heavy duty vehicle trajectories and light duty vehicle trajectories” appears to be a typographical error and should be “a sum of the number of the heavy duty vehicle trajectories and a number of light duty vehicle trajectories”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-11 and 13-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 9 and 17 are indefinite because of the recited limitation “a road section” in line 17 of claim 1, in line 22 of claim 9 and in line 19 of claim 17. It is unclear, to the Examiner, whether Applicant is referring back to the same road section previously recited or not. 
Claims 1, 9 and 17 are indefinite because of the recited limitation “at least two periods” in line 20 of claim 1, in line 25 of claim 9 and in line 22 of claim 17. It is unclear, to the Examiner, whether Applicant is referring back to the same at least two periods previously recited or not.

Claims 2, 10 and 18 are indefinite because of the recited limitation “a heavy-duty-vehicle presence attribute”. It is unclear, to the Examiner, whether Applicant is referring back to the same heavy-duty-vehicle presence attribute previously recited or not.

Claims 3, 11 and 19 are indefinite because of the recited limitation “the road auxiliary information comprises the road surface condition, the path attribute, the charging station attribute, the gas station attribute or the service area attribute”. It is unclear, to the Examiner, whether Applicant meant to instead recite “the road auxiliary information further comprises the road surface condition, the path attribute, the charging station attribute, the gas station attribute or the service area attribute” or whether the limitations of claims 3, 11 and 19 are meant to replace the limitations of corresponding claims 1, 9 and 17 of “the road auxiliary information comprises a heavy-duty-vehicle presence attribute”.
Claims 3, 11 and 19 are indefinite because of the recited limitation “establishing the association relationship between the road section and the road auxiliary information based on the collection position”. It is unclear, to the Examiner, whether Applicant meant to instead recite “establishing the association relationship between the road section and the road auxiliary information further based on the collection position” or whether the limitations of claims 3, 11 and 19 are meant to replace the limitations of corresponding claims 1, 9 and 17 of “determining the association relationship between the road section and the road auxiliary information based on the appearance probability of the heavy duty vehicles”.

Claim 5 recites the limitation “The method according to claim 41”. There is insufficient antecedent basis for such limitation in the claim. Examiner believes there has been a typographical error and suggests amending to instead recite “The method according to claim 1”.

	Since in claims 5 and 13, Applicant has amended “an association relationship … within the current period” to recite “the association relationship … within the current period”; claims 5 and 13 are indefinite because of the recited limitation “the association relationship between a road section and road auxiliary information within the current period” as it is now unclear, to the Examiner, whether Applicant is referring to the same road section and/or same road auxiliary information previously recited or not.

Claims 8 and 16 are indefinite because of the recited limitation “in response to a selection operation of the user on one of the candidate routes, displaying road auxiliary information of the selected candidate route”. Since the corresponding claims 1, 7, 9 and 15 previously recite “the user selects a/the target route from the candidate routes”; it is unclear, to the Examiner, whether “one of the candidate routes” and “the selected candidate route” is the same as the target route from the candidate routes previously recited or whether another route is further selected? 

Claims 6, 7, 14, 15 are rejected as being dependent upon a rejected claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 5-11 and 13-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The independent claims 1, 9 and 17 recite “planning candidate routes based on a start position and an end position of a user … matching each of the candidate road sections in each of the candidate routes with an association relationship between a road section and road auxiliary information … for each of the candidate routes, sorting the sequence of road auxiliary information … before matching each of the candidate road sections in each of the candidate routes, the method further comprises: for a road section within at least two periods, determining a ratio of a number of heavy duty vehicle trajectories to a number sum of the heavy duty vehicle trajectories and light duty vehicle trajectories as an appearance probability of heavy duty vehicles on the roa-d section within at least two periods; and determining the association relationship between the road section and the road auxiliary information based on the appearance probability of the heavy duty vehicles on the road section within the at least two periods, wherein the road auxiliary
 information comprises a heavy-duty-vehicle presence attribute”. These limitations are a process that, under their broadest reasonable interpretation, covers methods of mental process as they recite an abstract idea which is directed to mental process. For example, the claim limitations encompass a person looking at data collected/obtained and determining/planning/matching/sorting information from the collected/obtained data.  The Examiner notes that under MPEP 2106.04(a)(2)(III), the courts consider a mental process (thinking) that  "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).  As such, a person looking at the obtained data could determine/plan/match/sort the various information and data therefrom, either mentally or using a pen and paper. The mere nominal recitation (in claim 9) that the various steps are being executed in a device does not take the limitations out of the mental process grouping.  Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application because the combination of additional elements in the claims 1, 9 and 17 ““[navigation method based on an electronic map] / [an electronic device, comprising: at least one processor; and a memory, communicatively coupled to the at least one processor, wherein the memory is configured to store instructions executable by the at least one processor, and when the instructions are executed by the at least one processor, the at least one 20processor is caused to execute a navigation method based on an electronic map] / [A non-transitory computer readable storage medium having computer instructions stored thereon, wherein the computer instructions are configured to cause a computer to execute a navigation method based on an electronic map] obtaining candidate road sections in each of the candidate routes … obtain a sequence of road auxiliary information for each of the candidate routes … obtain a sorted result … selecting target road auxiliary information from the sequence of road auxiliary information based on the sorted result, so that the user selects a target route from the candidate routes based on the target road auxiliary information”, do not define the use of mental process concepts in such a manner that sufficiently limits the use of mental process into any practical application. Specifically, the obtaining steps recited in claims 1, 9 and 17 are recited at a high level of generality (i.e., as a general means of obtaining data), and amount to mere data gathering, which is a form of insignificant extra-solution activity.  The selecting steps are also recited at a high level of generality (i.e. as a general action or change being taken based on the results of the determining/ planning/ matching/ sorting steps) and amounts to mere post solution actions, which is a form of insignificant extra-solution activity.  Accordingly, even in combination, these additional elements do not integrate the abstract idea into practical application because they do not impose any meaningful limitations on practicing the abstract idea. The additional elements of claims 1, 9 and 17 such as a generic “electronic map", “electronic device”, “processor”, “memory”, “instructions executable by the at least one processor”, and “non-transitory computer readable storage medium having computer instructions stored thereon, wherein the computer instructions are configured to cause a computer to execute a navigation method”, under broadest reasonable interpretation, merely describes how to generally “apply” the otherwise mental judgments in a generic or general purpose computing environment. See Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. at 223 (“[T]he mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.”). The “electronic map", “electronic device”, “processor”, “memory”, “instructions executable by the at least one processor”, and “non-transitory computer readable storage medium having computer instructions stored thereon, wherein the computer instructions are configured to cause a computer to execute a navigation method” are recited at a high level of generality and merely automate the steps. Accordingly, these additional elements do not integrate the abstract idea into practical application because they do not impose any meaningful limitations on practicing the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements in the claims, under their broadest reasonable interpretation, amount to no more mere data gathering steps (which is a form of extra-solution activity) and insignificant extra-solution activity and/or mere instructions to apply the exception using generic computer components. Further, applicant’s specification does not provide any indication that the steps are performed using anything other than a conventional computer.  MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere performance of an action is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  
The dependent claims (2, 3, 5-8, 10, 11, 13-16, 18 and 19) further limit the abstract idea without adding significantly more. Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself.
As such, claims 1-3, 5-11 and 13-19 are rejected under 35 USC 101, and thus are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-11 and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (CN107389085A) (translation attached) in view of Hein (WO2017015882A1) in further view of Haibo (US20210088349A1).
Regarding claim 1, Chen discloses a navigation method (see at least [0007]), comprising: planning candidate routes based on a start position and an end position of a user (see at least [0048] and [0049]), and 5obtaining candidate road sections in each of the candidate routes (see at least [0031], [0048] and [0049]); matching each of the candidate road sections in each of the candidate routes with an association relationship between a road section and road auxiliary information, to obtain a sequence of road auxiliary information for each of the candidate routes (see at least [0018], [0031], [0033], [0038]-[0044], [0048], [0049], [0052] and [0064]-[0087]); determining target road auxiliary information (see at least [0038]-[0044], [0052] and [0064]-[0087]) the user selects a target route from the candidate routes based on the road auxiliary information (see at least [0018], [0044], [0048], [0049] and [0112]); before matching each of the candidate road sections in each of the candidate routes the method further comprises: (see at least Chen [0018], [0031], [0033], [0038]-[0044], [0048], [0049], [0052] and [0064]-[0087]), 5 for a road section, determining a ratio of a number of heavy duty vehicle trajectories to a number sum of the heavy duty vehicle trajectories and light duty vehicle trajectories as an appearance probability of heavy duty vehicles on the road section (see at least Chen [0033] and [0070]-[0087]); and determining the association relationship between the road section and the road auxiliary information based on the appearance probability of the heavy duty vehicles on the road section, wherein the road auxiliary information comprises a heavy-duty-vehicle presence attribute (see at least Chen [0033] and [0070]-[0087]). 8
Chen does not explicitly disclose the method based on an electronic map; for each of the candidate routes, sorting the sequence of road auxiliary information to obtain a sorted result, and selecting target road auxiliary information from the sequence of road auxiliary information based on the sorted result 1, so that the user selects a target route from the candidate routes based on the target road auxiliary information. However, such matter is suggested by Hein (see at least Page 5: “The map database 303 may store … locate this target position based on the map database”; Page 7: “The audio data can be provided … based on the audio description”; Page 8: “As one may understand … without replaying the audio description”; Page 9: “In the above examples … for the route candidates, etc”; Pages 9-10: “However, there is one concern … included in the summary”; Page 12: “In an alternative embodiment … in many other ways” and Page 13 “The user of the navigation device … provide the selected route to the navigation engine 307”). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Chen to incorporate the teachings of Hein which teaches the method based on an electronic map; for each of the candidate routes, sorting the sequence of road auxiliary information to obtain a sorted result, and selecting target road auxiliary information from the sequence of road auxiliary information based on the sorted result, so that the user selects a target route from the candidate routes based on the target road auxiliary information since they are both directed to navigation devices and incorporation of the teachings of Hein would ensure increased accuracy and thereby increase safety and reliability.
Chen as modified by Hein does not explicitly disclose for the road section within at least two periods, determining the traffic information as associated data on the road section within at least two periods; and determining the association relationship between the road section and the road auxiliary information based on the associated data on the road section within the at least two periods. However, such matter is suggested by Haibo (see at least [0008], [0009], [0075], [0092], [0113] and [0118]-[0125]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Chen as modified by Hein to incorporate the teachings of Haibo which teaches for the road section within at least two periods, determining the traffic information as associated data on the road section within at least two periods; and determining the association relationship between the road section and the road auxiliary information based on the associated data on the road section within the at least two periods since they are all directed to navigation devices and incorporation of the teachings of Haibo would ensure increased reliability, accuracy and efficiency of the overall system; knowing the difference of associated data on the road section within at least two periods would increase the accuracy and reliability since data corresponding to the correct period would be used and no inaccurate assumptions regarding such data would be made; for example, Haibo teaches the importance of difference in associated data on a road section and its accuracy during weekdays and weekends or within any other at least two periods (see at least Haibo [0008] and [0009]). Given Chen as modified by Hein being further modified by Haibo, before matching each of the candidate road sections in each of the candidate routes the method further comprises: 8for a road section with the at least two periods, determining a ratio of a number of heavy duty vehicle trajectories to a number sum of the heavy duty vehicle trajectories and light duty vehicle trajectories as an appearance probability of heavy duty vehicles on the road section with the at least two periods; and determining the association relationship between the road section and the road auxiliary information based on the appearance probability of the heavy duty vehicles on the road section within the at least two periods, wherein the road auxiliary information comprises a heavy-duty-vehicle presence attribute would have been obvious to one of ordinary skill in the art in order to maximize the accuracy of the overall system.

Regarding claim 2, Chen as modified by Hein and Haibo discloses wherein the target road auxiliary information comprises a road surface condition, a heavy-duty-vehicle presence attribute, a path attribute, a charging station attribute, a gas station attribute or a service area attribute (see at least Chen [0038]-[0044], [0052] and [0064]-[0087]).

Regarding claim 3, Chen as modified by Hein and Haibo discloses wherein, before matching each of the candidate road sections in each of the candidate routes (see at least Chen [0018], [0031], [0033], [0038]-[0044], [0048], [0049], [0052] and [0064]-[0087]), the method further comprises: obtaining a road image and a collection position of the road image collected by a collection device (see at least Chen [0052], [0053], [0094] and [0095]); 25recognizing the road image to determine the actual road auxiliary information; in which the road auxiliary information comprises the road surface condition, the path attribute, the charging station attribute, the gas station attribute or the service area attribute; and establishing the association relationship between the road section and the road auxiliary information based on the collection position (see at least Chen [0031], [0033], [0038]-[0044], [0048], [0049], [0052], [0053], [0064]-[0067], [0087], [0094] and [0095]).

Regarding claim 5, Chen as modified by Hein discloses wherein matching each of the candidate road sections in each of the candidate routes comprises: (see at least Chen [0018], [0031], [0033], [0038]-[0044], [0048], [0049], [0052] and [0064]-[0087])5 matching each of the candidate road sections in each of the 20candidate routes with the association relationship between a road section and road auxiliary information, to obtain a sequence of heavy-duty-vehicle presence attributes of each of the candidate routes (see at least Chen [0033] and [0070]-[0087]).
Chen as modified by Hein fails to disclose matching a current time point with the at least two periods to obtain a current period to which the current time point belongs; and matching a road section with the association relationship between a road section and road auxiliary information within the current period. However, such matter is suggested by Haibo (see at least [0008], [0009], [0075], [0092], [0113] and [0118]-[0125]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Chen as modified by Hein to incorporate the teachings of Haibo which teaches matching a current time point with the at least two periods to obtain a current period to which the current time point belongs; and matching a road section with the association relationship between a road section and road auxiliary information within the current period since they are all directed to navigation devices and incorporation of the teachings of Haibo would ensure increased reliability, accuracy and efficiency of the overall system. Given Chen as modified by Hein being further modified by Haibo, matching each of the candidate road sections in each of the 20candidate routes with the association relationship between a road section and road auxiliary information within the current period would have been obvious to one of ordinary skill in the art in order to maximize the accuracy of the overall system; knowing the difference of data within at least two periods would increase the accuracy and reliability since data corresponding to the correct period which corresponds to the current time/period would be used and no inaccurate assumptions regarding such data would be made; for example, Haibo teaches the importance of difference in data and its accuracy during weekdays and weekends or any other at least two periods (see at least Haibo [0008] and [0009]).

Regarding claim 6, Chen does not explicitly disclose wherein sorting the sequence 25of road auxiliary information comprises: for each of the candidate routes, sorting the sequence of road auxiliary information based on a general sorting strategy and/or a user sorting strategy, wherein, the user sorting strategy is determined according to information inputted by the user and/or a selection behavior of the user for a historical candidate route. However, such matter is suggested by Hein (see at least Page 5: “The map database 303 may store … locate this target position based on the map database”; Page 8: “As one may understand … without replaying the audio description”; Page 9: “In the above examples … for the route candidates, etc”; Pages 9-10: “However, there is one concern … included in the summary” and Page 12: “In an alternative embodiment … in many other ways”). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Chen to incorporate the teachings of Hein which teaches wherein sorting the sequence 25of road auxiliary information comprises: for each of the candidate routes, sorting the sequence of road auxiliary information based on a general sorting strategy and/or a user sorting strategy, wherein, the user sorting strategy is determined according to information inputted by the user and/or a selection behavior of the user for a historical candidate route since they are both directed to navigation devices and incorporation of the teachings of Hein would ensure increased accuracy and thereby increase safety and reliability.

Regarding claim 7, Chen fails to disclose wherein, after selecting the target road auxiliary information from the sequence of road auxiliary information based on the sorted result, the method further comprises: matching the target road auxiliary information with a keyword in preset copywriting templates and obtaining a target copywriting template matched with the target road auxiliary information; 5and generating an auxiliary selection message for each of the candidate routes based on the target copywriting template, so that the user selects the target route from the candidate routes based on the auxiliary selection message. However, such matter is suggested by Hein (see at least Pages 6-7 “The text description unit 401 receives … which route do you prefer?”; Page 8: “As one may understand … without replaying the audio description”; Page 9: “In the above examples … for the route candidates, etc”; Pages 9-10: “However, there is one concern … included in the summary” and Page 12: “In an alternative embodiment … in many other ways”). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Chen to incorporate the teachings of Hein which teaches wherein, after selecting the target road auxiliary information from the sequence of road auxiliary information based on the sorted result, the method further comprises: matching the target road auxiliary information with a keyword in preset copywriting templates and obtaining a target copywriting template matched with the target road auxiliary information; 5and generating an auxiliary selection message for each of the candidate routes based on the target copywriting template, so that the user selects the target route from the candidate routes based on the auxiliary selection message since they are both directed to navigation devices and incorporation of the teachings of Hein would ensure increased accuracy and thereby increase safety and reliability.

Regarding claim 8, Chen fails to disclose wherein, after generating the auxiliary selection message for each of the candidate routes, the method further comprises: in response to a selection operation of the user on one of the candidate routes, displaying road auxiliary information of the selected candidate route. However, such matter is suggested by Hein (see at least Pages 6-7 “The text description unit 401 receives … which route do you prefer?”; Pages 9-10: “However, there is one concern … included in the summary” and Page 12: “In an alternative embodiment … in many other ways”; Pages 14-15: “The voice recognition unit 608 can perform … a related operation” and Pages 16-17 “In an alternative example … retrieve the summary”). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Chen to incorporate the teachings of Hein which teaches wherein, after generating the auxiliary selection message for each of the candidate routes, the method further comprises: in response to a selection operation of the user on one of the candidate routes, displaying road auxiliary information of the selected candidate route since they are both directed to navigation devices and incorporation of the teachings of Hein would ensure increased accuracy and thereby increase safety and reliability.

Regarding claim 9, Chen discloses an electronic device (see at least [0016]), comprising: at least one processor (see at least [0016]); and a memory, communicatively coupled to the at least one processor (see at least [0016]), wherein the memory is configured to store instructions executable by the at least one processor, and when the instructions are executed by the at least one processor, the at least one 20processor is caused to execute a navigation method (see at least [0016]). The rest of claim 9 is commensurate in scope with claim 1. See above for rejection of claim 1.

Regarding claims 10, 11, 13 and 14-16, claims 10, 11, 13 and 14-16 are commensurate in scope with claims 2, 3, 5 and 6-8, respectively. See above for rejection of claims 2, 3, 5 and 6-8.

Regarding claim 17, Chen discloses a non-transitory computer readable storage medium having computer instructions stored thereon, wherein the computer instructions are configured to cause a computer to execute a navigation method (see at least [0017]). The rest of claim 9 is commensurate in scope with claim 1. See above for rejection of claim 1.

Regarding claims 18 and 19, claims 18 and 19 are commensurate in scope with claims 2 and 3, respectively. See above for rejection of claims 2 and 3.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHAR MOTAZEDI whose telephone number is (571)272-0661. The examiner can normally be reached Monday-Thursday 8:30a.m. - 6:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.M./Examiner, Art Unit 3667   

/FARIS S ALMATRAHI/Supervisory Patent Examiner, Art Unit 3667                                                                                                                                                                                                                                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The specification fails to provide a limiting definition of “sorting”, although examples can include general sorting strategy and/or sorting based on a user selection, historical routes, preferred roads, driving type, driver experience, user behavior, algorithmic sorting such as a logistic regression algorithm or GBDT (published specification  paragraphs [0037]-[0039]). Accordingly, the broadest reasonable interpretation of “sorting” is based on the generally known definition, “an operation that arranges data in a specified way”. See computer definition of sorting, available at: https://www.thefreedictionary.com/sorting